DETAILED ACTION
This action is in response to an amendment filed on July 8, 2022 for the application of Hild for a “Predicting software performace based on different system configurations” filed on June 14, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Claims 1, 8, and 15 have been amended.

Claims 1-20 are rejected under 35 USC § 103. 

Specification/ADS

The disclosure is objected to because of the following informalities: In the ADS filed on June 14, 2019, in the title of invention, “PERFORMACE” should be changed to “PERFORMANCE”. In the remarks section filed on July 8, 2022, Applicant states a corrected ADS has been filed. The examiner did not find the filed corrected ADS. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (U.S. PGPUB 20200311600) in view of Ren (U.S. Patent No. 10554738).

As per claims 1, 8, and 15, Kulkarni discloses a system/method/computer-readable medium (Fig. 18) comprising:
a processor; and a memory including instructions that are executable by the processor ([0142]) for causing the processor to:
receive historical datasets associated with copies of a software application executed by a plurality of computing environments during a prior timespan, each historical dataset indicating respective changes during the prior timespan to a performance characteristic of one of the copies of the software application ([0100], “Application development systems 305 also collect load information for such application(s), as well as load information for other software executing in the given environment”) executed by a respective computing environment among the plurality of computing environments ([0101], “application configuration information repository 310, environment configuration information repository 320, and application and non-application information repository 330”), each computing environment among the plurality of computing environments being configured differently than the other computing environments among the plurality of computing environments ([0104], “with respect to a subsequent environment, a differently-configured initial environment, or the like”);
convert the historical datasets into training data for a machine-learning model ([0102], “Machine learning training system 410”) and (Fig. 4); and
train the machine-learning model by iteratively ([0118]-[0119]) tuning weights internal to the machine-learning model based on the training data, thereby producing a trained machine-learning model configured to generate a forecast of the performance characteristic for the software application over a future time ([0102]-[0110]).
Kulkarni fails to explicitly disclose a future time window.
Ren of analogous art teaches:
generate a forecast of the performance characteristic for the software application over a future time window, the forecast including a plurality of predicted future values for the performance characteristic during the future time window (col. 1, lines 39-42, “The apparatus uses the load balance model to predict workload values of the apparatus and other compute devices. The workload values are predicted for a future time window.”).
All of the claimed elements were known in Kulkarni and Ren and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their predictive model generation methods. One would be motivated to make this combination for the purpose of providing an optimized load balance system (Ren, col. 3, lines 16-24).
As per claims 2, 9, and 16, Kulkarni discloses the memory further comprises instructions that are executable by the processor for causing the processor to:
execute the trained machine-learning model to generate the forecast ([0128], “A machine learning processing unit (e.g., ML processing unit 740 of FIG. 7) receives the aforementioned configuration information and synthetic data in order to produce predicted application behavior information”) and (Fig. 15, element 1540);
detect an anomaly associated with the software application in the forecast ([0129], “a determination can be made as to any anomalies in such resulting application behavior(s) that are deemed to be of further interest”) and (Fig. 15, element 1560); and
in response to detecting the anomaly in the forecast, generate an alert indicative of the anomaly ([0129], “application/environment configurations resulting in such anomalous application behavior can be identified”) and (Fig. 15).

As per claims 3, 10, and 17, Kulkarni discloses the memory further comprises instructions that are executable by the processor for causing the processor to transmit the trained machine-learning model over a network to a third party that is separate from the system to enable the third party to execute the trained machine-learning model and thereby generate the forecast ([0148]-[0150]) and (Fig. 19).

As per claims 4, 11, and 18, Kulkarni discloses the performance characteristic includes a disk usage characteristic, a memory usage characteristic, a processor usage characteristic, or an input/output (I/O) usage characteristic ([0091] and [0095]).

As per claims 6, 13, and 20, Kulkarni discloses the historical datasets include configuration data describing system configurations of the plurality of computing environments during the prior timespan, each historical dataset having respective configuration data describing a respective system configuration of a respective computing environment among the plurality of computing environments from which the historical dataset was obtained ([0101], “application configuration information repository 310, environment configuration information repository 320, and application and non-application information repository 330”) and (Fig. 3).

As per claims 7 and 14, Kulkarni discloses the memory further comprises instructions that are executable by the processor for causing the processor to generate the training data based on the historical datasets by including at least some of the configuration data describing the system configurations of the plurality of computing environments into the training data (Figs. 3-4).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (U.S. PGPUB 20200311600) in view of Ren (U.S. Patent No. 10554738) and in further view of Silverman et al. (WO 2010/091050).

As per claims 5, 12, and 19, Kulkarni in view of Ren fails to explicitly disclose anonymizing datasets. 
Silverman of analogous art teaches: the historical datasets are received from the plurality of computing environments, and wherein the historical datasets are anonymized prior to training the machine-learning model (page 9, lines 10-11, “Further, to protect the privacy of the user, the historical data can be anonymized so that the data cannot be associated with the user”).
All of the claimed elements were known in Kulkarni and Silverman and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their predictive model generation methods. One would be motivated to make this combination for the purpose of providing user data protection (Silverman, page 9, lines 10-11).
Response to Arguments
Applicant’s amendments filed on July 8, 2022 necessitated a new ground(s) of rejection in this Office action. Accordingly, Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of 35 U.S.C. 103 rejection, as set forth in this office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113